            Case 1:19-cr-00183-TSE Document 39 Filed 07/02/20 Page 1 of 1 PageID# 344
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


             UNITED STATES OF AMERICA                           )
                             Plaintiff                          )
                                v.                              )      Case No.    1:19-CR-183
                    HAROON K. ULLAH                             )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         the United States of America                                                                                .


Date:         07/02/2020                                                                            /s/
                                                                                           Attorney’s signature

                                                                                           Joseph G. Rieu
                                                                                      Printed name and bar number
                                                                                   United States Attorney's Office
                                                                                      2100 Jamieson Avenue
                                                                                       Alexandria, VA 22314

                                                                                                  Address

                                                                                       joseph.rieu@usdoj.gov
                                                                                             E-mail address

                                                                                           (703) 299-3834
                                                                                           Telephone number

                                                                                           (703) 299-3980
                                                                                                 FAX number
